 446DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral TeamstersLocal 439,International Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America(Los Angeles-SeattleMotorExpress,Inc.)andLyleC.Corey.Case20-CB-1758December 6, 1971SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYOn September 3, 1968, the National Labor Rela-tions Board issued a Decision and Order in the above-entitledproceeding,)which was enforced by theUnited States Court of Appeals for the Ninth Circuiton July 23, 1970.2 In its Decision, the Board found,inter alia,that Respondent unlawfully attempted tocause and did cause Los Angeles-Seattle MotorExpress, Inc., herein referred to as LASME, todischarge Lyle C. Corey on October 30,1967, becauseof his lack of membership in the Respondent Union,in violation of Section 8(b)(2) and (1)(A) of theNationalLaborRelationsAct, asamended.Accord-ingly, the Board ordered,inter alia,that Respondentmake Lyle C. Corey wholefor losses suffered betweenOctober 30, 1967, and 5 days after the date on'whichRespondent notified Los Angeles-SeattleMotorExpress, Inc., that it had no objections to theemployment of Lyle C. Corey in his former orsubstantially equivalent position without prejudice toseniority or other rights and privileges he would haveacquired absent the discrimination against him.LASME was so notified by the Respondent onNovember 15,1968.On February 9,1971, the Board's Regional Directorfor Region 20 issued and served upon the parties aBackpay Specification and Notice of Hearing. Pur-suant to notice, a hearing was held on June 2 and July8, 1971, by Trial Examiner Martin S. Bennett for thepurpose of determining the amounts of backpay due.On August 26, 1971, the Trial Examiner issued hisSupplemental Decision, which is attached hereto,finding that Respondent is obligated to pay Lyle C.Corey $10,964, for losses suffered, with interest at 6percent per annum. In addition, the Trial Examinerfurther found that the sum of $420.80 is due andpayable by Respondent to the Western Conference ofTeamsters Pension and Trust Fund in Lyle C. Corey'sbehalf. Thereafter, Respondent filed exceptions to theSupplemental Decision and a supporting brief. TheGeneral Counsel submitted its brief to the TrialExaminer in answer to Respondent's exceptions andbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Supplemental Decision,the Respondent'sexceptions and brief, the General Counsel's brief, andthe entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent,General Teamsters Local 439,Interna-tional Brotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America, its officers, agents,and representatives,shallmake wholeLyle C. Coreyby payment to him the sum of $10,964 with interest at6 percent per annum and by payment of $420.80 totheWestern Conference of Teamsters Pension andTrust Fund,in his behalf.1172 NLRB No. 231.2N.L.R.B.v. General Teamsters[Local 439,429 F.2d 1313 (C A. 9).SUPPLEMENTAL TRIAL EXAMINER'SDECISIONMARTIN S.BENNETT, Trial Examiner:This matter, heardat Stockton,California,on June 2 and July 8,1971, stemsfrom a backpayspecificationpreviouslyissued onFebruary9 by theRegional Director for Region 20, as amended, todetermine the amountof backpay owed Lyle C. Corey dueto the causation of his discharge by Respondent,GeneralTeamsters Local No.439, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica.The Order of the Board is reported at 172 NLRBNo. 231 and the Judgment of the United States Court ofAppeals enforcing same is reported at 429 F.2d 1313 (C.A.9).The General Counsel seeks backpay for Corey coveringthe period from November 1, 1967, through November 15,1968, when the discharging employer,Los Angeles-SeattleMotor Express,Inc.,herein LASME,was notified byRespondent that it had no objections to his furtheremployment. Respondent,in turn, alleges thatCorey didnot make reasonable efforts to obtain new employment,that similar work was available to him,and that he declinedavailable employment of a substantially equivalent nature.Briefs have,been submitted by the General Counsel andRespondent.Upon the entire record in the case,and from myobservation of the witnesses, I make the following:194 NLRB No. 71 GENERAL TEAMSTERS, LOCAL 439447FINDINGS OF FACTANDCONCLUSIONS OF LAWA.The IssueThe burden of the General Counsel herein is to establishwhat Corey would have earned but for the unfair laborpractice committed by Respondent. In turn, the burden ofproof to mitigate its liability is on Respondent and this istherefore an affirmative defense.N.L.R.B. v.MooneyAircraft, Inc.,366 F.2d 809 (C.A. 5). As will appear, theGeneral Counsel', has, in effect, aided Respondent in thislastarea byvoluntarilyand openly conceding certaininterim earningsby Corey.B.Gross Backpay DueCorey was ousted by Respondent as an employee on runno, 53 of LASME. General Counsel contends, Respondentdoes not dispute, and I find, that the gross liability ofRespondent is the loss ofearningsby Corey as reflected inthe earnings of the drivers who performed run no. 5,3 duringthe backpay period. Thus,as an initialcomputation, I findthat the following tabulation reflects the gross earnings ofthedriverswho variously replaced Corey during thebackpay period:GROSS EARNINGS OF DRIVERSPERFORMINGRUN NO. 53 DURING BACYPAY PERIODCalendar QuarterDriver on Run No. 531967---4thEllis R. Allee(11/1 to 12/31)1968---1stEllisR. Allee1968---2ndEllis R. AlleeClarence Keathley1968---3rdClarenceKeathley1968---4thClarence Keathley(10/1 to 11/15)Gross Earnings$ 1,922.003,108.001,492.001,706.00$ 3,198.00$ 2,849.001,525.00$12,602.00C.Gross Backpay LessNet Interim Earningsgross backpay dueCoreyless interim earnings, as they maybe, in the respective quarters. I shall treat belowRespondent's contention that interim earnings could haveInitially, I set forth the computation of the Generalbeen greater.' The computation by the General CounselCounsel wherein he breaks down,on a quarterly basis,thereflects the following:1This is entirely aside from the comment of the Court of Appeals thatRespondent'sopposition to the order of the Board"borders on thefrivolous." 448DECISIONSOF NATIONALLABOR RELATIONS BOARDQUARTERLY BACKPAY COMPUTATIONSLESS NET INTERIM EARNINGSYearQuarterQuarterly Back ayComputations19674Cross backpay from Backpay(11/1toSpecification..........$1,922.0012/31)Interim Earnings:NoneNet backpay for quarter.....$1,922.0019681Gross backpay..........Interim Earnings:$3,108.00NoneNet backpay for quarter.....$3,108.0019682Gross backpay..........Interim Earnings:$3,198.00LASME. . . . . . . . . . $76.00United BuckinghamFreight.........611.00Less(1) Travelexpenses from Redding,Cal. to Yreka,Cal. andreturn for LASNE job.(184 miles at 10 centsper mile.)Less(2)Travelexpenses from Redding,Cal. to Spokane,Wash-ington for UnitedBuckingham Freight job.(691 miles at 10 centsper mile.)(18.00)(69.00)Net interim earnings. . . . . . .600.00Net backpay for quarter.....$2,598.0019683Grossbackpay . . . . . . . . . . 2,849.00Interim Earnings:United BuckinghamFreight. . . . . . . . . $318.00LASNE. . . . . . . . . . $320.00 GENERAL TEAMSTERS,LOCAL 439449YearOuarterQuarterly BackpayComputationsLess travel expensesfrom Spokane,Washing-ton to Redding, Cal.(691 miles at 10 centsper mile.)Less travel expensesfor 3 trips fromRedding, Cal. to Yreka,Cal. and return forLASE job. (3 tripsof 184 miles at 10cents per mile.)($69.00)(X5.00)Living expenses inSpokane,Washington(68.00)Net interim earnings........$446.00Net backpay for quarter......$2,403.0019684Gross backpay(10/1 toInterim Earnings:11/15)LASNE..........$665.00Cascade Drayage.....233.00Buckhorn Fish Hatchery .81.00Less travel expenses for5 trips from Redding, Cal.to Yreka, Cal. and return.$ 1,525.00(5 trips of 184 miles at10 cents per mile.)(92.00)Net interim earnings........887.00Net backpay for quarter......$638.00Net backpay due. . . . .....10,669.00Medical expenses 2/ . .....33.00Vacation pay due........262.00TOTAL NET BACKPAY DUE(exclusive of interest)3/ . . .$10,964.00TOTALNET PENSION CONTRIBUTIONSDUE [as shown belowl........420.80 450DECISIONSOF NATIONALLABOR RELATIONS BOARDD.Analysisand ConclusionsIt is established that expenses incurred in obtainingemployment are deductible from gross earnings. Asreflected by the foregoing, and by the record, Corey madenine round trips of 184 miles each from his home inRedding, California, to handle truck runs for LASME fromitsYreka truck terminal.His documented testimonyreflects that these took place between April and October of1968.Not shirking his obligation to seek work, he drove fromRedding, California, to Spokane, Washington, and workedas a line driver for United Buckingham Freight, the one-way distance being 691miles.As noted, the GeneralCounsel concedes a deduction of but $68 for livingexpenses in Spokane, although the sum was manifestlyhigher, because of the absence of supporting living-expenserecords.The record discloses an item of dental expense incurredby Corey's wife which would otherwise have been coveredby his insurance with LASME. Under the provisions of thehealth and welfare plan, and the expenses are documentedherein, he is entitled to reimbursement in the amount of$33.00. [Actually $32.85, but all figures herein have beenrounded off to the nearest dollar except in the item below.]Again, as shown above, the General Counsel contends,and I agree,that Respondent owes such contributions totheWestern Conference of Teamsters Pension Trust Fundas would have been made by LASME for the work to beperformed by Corey on Run No. 53 during the backpayperiod.The contract,in effect,provides contributions of $8per week afterApril 1,1967, this sum increasing to $9effective April 1, 1968. Thus, the General Counsel comes upwith a total,and I concur, of $420.80 as reflected below:PENSION CONTRIBUTIONS LASME WOULD HAVE BEEN REQUIRED TO MAKETO TRLTST FUND ON COREY'S, BEHALF UNDER ARTICLE 63, SECTION 1OF COLLECTIVE-BARGAINING AGREEMENT DURING BACKPAY PERIODPeriodNumber ofWeeksContribution RateContribution DueTrust Fund on Behalfof Discrininatee Corey11/1/6722$8.00 per week$176.00to3/31/684/1/6833$9.00 per week$297.00to11/15/68Pension contributions LASME would havepaid on Corey's behalf for Run No. 53during backpayperiod..........$473.00Less contributions paid by LASME toTrust Fund on behalf of Corey duringbackpay period$ 52.20NET CONTRIBUTIONS DUE BY RESPONDENT$420.80Similarly, a claim is proffered and accepted for vacationthe general tabulation above.pay due Corey. This is spelled out below and is reflected inVACATION PAY DUE COREY UNDER ARTICLE 60 OFCOLLECTIVE-BARGAINING AGREEMENTTotal Gross EarningsVacation Pay RateVacationDuring Backpay PeriodLinder Article 60 4/Pay Due$12,602.001/52 of grossannual earnings$242.00 GENERAL TEAMSTERS, LOCAL 439451Respondent's basic defense is that Corey did notdiligently seek other employment and that he refused toaccept available work. Bearing in mind that available workmeans work in the community which does not entail a moveto another area, I find that the evidence preponderates infavor of the position of the General Counsel that thebackpay liability should not be mitigated, except as alreadyconceded by him.Respondent has contended that Corey did not want towork after his discharge, but generalizations are notsufficient.N.L.R.B. v. Reynolds,399 F.2d688 (C.A. 6). Andthe record discloses considerable effort on his part to obtainwork. Corey had worked for 30 years as a line driver orover-the-road ariver, the last 19 years at the Redding,California, terminal of Pacific Intermountain Express.When this terminal was eliminated, he was laid off and thislead to his abortive attempt to obtain work with LASME.This type of work is entirely different from local pickupand delivery work. As testified by Business RepresentativeFrank Wood of Local 137 in Redding, a local driver spends80 percent of his time loading and unloading freight,whereas 80 percent of over-the-road runs involve noloading or unloading; and, in the remainder, the loading orunloading involves about 20 percent of working time.Corey continually attempted to obtain work as a linedriver,with some success. He registered with the stateunemployment office and received unemployment pay forthe entire backpay period. SeeFibreboard Paper ProductsCo.,180 NLRB No. 133, andKeller Aluminum ChairsSouthern, Inc.,171 NLRB No. 158. Corey registered at thehiring hall in the Redding office of Local 137 on a numberof occasions, and Business Representative Wood, whoconsidered him a top driver, was aware at all times of hisavailability.SeeL Posner, Inc.,154NLRB 202.5 Heuncontrovertedly testified, and I find, that he contacted alargenumber of named trucking firms and soughtemployment with little' success. He spent time daily at aRedding truck service center where line drivers stop forfuel, repairs, and food, and did obtain some work bylearning of opportunities from the drivers.I find that he made a reasonable search for employmentthroughout the backpay period. And, as pointed out by theGeneral Counsel, Respondent had unlawfully caused alarge trucking firm to terminate Corey and its objection tohis employment had not been withdrawn. SeeCornwell Co.,Inc.,171NLRB No. 43. I note, too,- that the Board haspointed out that discriminatees are not required to "lowertheir sights" to take jobs not substantially equivalent withtheir former posts.Southern Silk,116NLRB 769, and5Hence, I deem it not significant that he did not register each and everymonth of the backpay period. The fact is that he was available at all timesexcept when working and, indeed, Wood did dispatch him to jobs InFlorence Printing Co.,158 NLRB 775, enfd. 376 F.2d 215(C.A. 4).Respondent has stressed that Corey, as is the fact, refusedto accept employment with Pacific Intermountain Expressat its terminals in Reno, Nevada; Sacramento, California;and San Pablo, California. All of these would have requireda move of his family from Redding because the distanceswere much too far for commuting. Corey also uncontro-vertedly testified, and I find, that the Reno winters were toosevere for the health of his wife. The record furtherdisclosed that the Sacramento post was a type of workknown as volume tender work, this requiring a 12-hour shiftevery other day for Corey whose age was 50. As noted,Corey had decided to move to Stockton for his abortive hireby LASME, but his reluctance to get burned a second time,as shown in his testimony, is readily understandable.Bearing in mind his long-term residence in Redding, hishome ownership, and one young child in school, hisdecision was not unreasonable.The facts here are quite similar to those inFlorencePrinting Co. v. N.L.R.B., supra,where the court commentedthat a discriminatee was not disqualified from backpay byrefusing an offer which required him to sell his home,abandon his native community, remove one child fromschool, and move 100 miles; the court noted that one wasnot "necessarily obligated to accept employment at adistance from his home."See alsoOmanConstructionCompany,144 NLRB 1534.While there were no interimearningsin the first twoquarters of the backpay period, there were in the next three.I find that Corey made a reasonable search for employmentand did not unjustifiably refuse to accept available jobs.SeeLocal 18, Bricklayers,Masons and Plasterers Interna-tionalUnion of America, AFL-CIO(Union County Bldg.Contractors Assn.), 188 NLRB No. 14.I find that Lyle Corey is due from Respondent the sum ofmoney set forth in the backpay specification, namely,$10,964, with interest at 6 percent per annum. I further findthat the sum of $420.80 is due and payable by Respondentto the Western Conference of Teamsters Pension and TrustFund in his behalf.RECOMMENDED ORDEROn the basis of the foregoing findings and conclusions, itis ordered that Respondent, General Teamsters Local 439,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, its officers, agents,and representatives, forthwith make the respective pay-ments described and specified above.addition,Wood testified that Corey did speak to him about work as earlyasNovember and December of 1967. He also testified that line driversneed not register each month.